Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment against him, on his promissory note. He has not brought up the record in such a form as to enable us to examine the case on the merits, or placed it before us in such a manner as to afford him any relief. The clerk’s certificate does not state that the record contains all the evidence, and there is no statement of facts, bill of exceptions, or assignment of errors.
The appeal must, therefore, be dismissed, with costs.